To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-2033-05 having been submitted to this Court, and the Court having considered the same;
And the record having disclosed that the trial court did not obtain from defendant directly the factual basis for her plea of guilty to a violation of probation, as required by Rule 3:9-2,
And the trial court having failed to afford defendant her right of allocution at sentencing for her violation of probation, as required by Rule 3:21-4(b),
And good cause appearing;
IT IS ORDERED that the petition for certification is granted, and the matter is summarily remanded to the trial court for a proceeding at which defendant either shall provide an adequate factual basis for her plea of guilty pursuant to Rule 3:9-2 or shall withdraw the plea and proceed to trial on the charge of violation of probation; and it is further
ORDERED that if defendant elects to confirm her plea of guilty by providing the court with a satisfactory factual basis for its entry, the trial court shall thereafter resentence defendant, ensuring that she has the opportunity to exercise her right of allocution pursuant to Rule 3:21-4(b).
Jurisdiction is not retained.